Citation Nr: 1758242	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-00 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a nasal/breathing disorder. 

2. Entitlement to service connection for a bilateral foot disorder, to include bilateral hallux valgus, pes planus and/or flat feet and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1, 1977 to January 26, 1978.

This matter comes before the Board of Veteran's Appeals (hereinafter Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a nasal/breathing disorder and determined that new and material evidence had not been received to reopen a claim of service connection for fallen arches.  

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Subsequently, in August 2015, the Board reopened the claim for service connection for fallen arches and remanded the claims for a nasal/breathing disorder and a bilateral foot condition.


FINDINGS OF FACT

1. The Veteran's nasal obstruction and septal deformity is a congenital defect; additional disability was not superimposed on her congenital nasal obstruction and septal deformity as a result of disease or injury during service.

2. The probative evidence of record shows that the Veteran's bilateral foot disorder, diagnosed as plantar fasciitis and hallux valgus, did not have its clinical onset during active service and is not related to any incident of service.



CONCLUSIONS OF LAW

1.  The criteria have not been met for entitlement to service connection for a nasal/breathing disorder.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9 (2017).

2.  The criteria have not been met for entitlement to service connection for a bilateral foot disorder, including bilateral hallux valgus, pes planus and/or flat feet, and plantar fasciitis.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341   (1999). 

Every Veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186   (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434   (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson, supra.



Unfortunately, after careful consideration of the evidence of record and the pertinent statutes and regulations, the Board finds that service connection for nasal/breathing and bilateral foot disorders is not warranted.


Nasal/Breathing Disorder 

The Veteran believes that her nasal/breathing disorder had its onset in service, or in the alternative, that it was aggravated by her active duty, including using gas masks and exposure to irritants during practice drills.

Congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303 (c), 4.9.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  Id.; see also VAOPGCPREC 82-90; O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014); Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (providing that congenital diseases, but not defects, may be service connected, although service connection may be granted for additional disability due to disease or injury superimposed upon a congenital defect during service); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects).

The relevant evidence includes the Veteran's service treatment records (STRs), reflecting that on entrance examination in November 1976, clinical evaluation of her nose and sinuses was normal.  In June 1977, she complained of difficulty breathing though her nose since birth, now increasing difficulty with exercise.  She was evaluated for a "congenital nasal deformity/extreme flattening of the nose."  It was noted that she had a marked nasal deformity with total loss of tip support, and collapse and narrowing of the nares with subsequent airway obstruction.  She was placed on a profile for a nasal deformity with an obstructed airway.  On ENT evaluations in September 1977, the Veteran was diagnosed as having nasal obstruction due to cartilaginous deformity of the exterior nose.  In November 1977, she was diagnosed as having nasal obstruction due to droopy nasal tip, septal deviation, and hypertrophic left inferior turbinate.  Surgery was scheduled for January 1978.  However, this surgery was not completed as the Veteran was separated from service due to pregnancy.  The January 1978 separation examination shows that she complained of ear, nose, and throat trouble and sinusitis, summarized by the examiner as "nasal septal deviation."

Post service, the Veteran was provided a VA examination in October 2009.  The examiner noted that she had a longstanding nasal obstruction secondary to anatomic abnormalities of her nose.  She observed that the Veteran's nasal breathing condition presented several years ago before she enlisted for military service.  The examiner, however, stated that there was insufficient evidence to say how the condition would have presented if the Veteran did not serve in the military.  In addition, she noted the Veteran's reports that her condition was aggravated after her time in the service when she had to use gas masks during practice drills.  The examiner commented that there was insufficient evidence to say using a gas mask would have exacerbated the Veteran's symptoms.  She, however, stated that it did not appear that the Veteran suffered any type of trauma to her nose or nasal bones during her time in service, which would have exacerbated her anatomic abnormalities; therefore, there was minimal evidence to say that the nasal breathing condition was made worse by service.  Moreover, the examiner observed that the Veteran's anatomic abnormalities included small nasal bones, a ptotic tip and wide nose, which appeared to be contributing to her significantly decreased breathing through her nose.  Per the Veteran's history, the examiner stated that it seemed as though these were features of her nose that she was born with and never suffered any trauma that changed the physical shape of her nose.  She concluded that the Veteran's nasal breathing/obstruction problems were caused by anatomic abnormalities of her nose that she was born with; therefore, her nasal breathing problems were not caused by, or a result of her time in active duty.


Pursuant to the Board's August 2015 remand, the Veteran was afforded another VA examination in November 2015.  The examiner confirmed diagnoses of nasal obstruction and septal deformity.   He stated that the nasal obstruction was congenital with no indication of trauma or acquired changes.  The examiner noted the Veteran's concern about in-service exposure to irritants used during training in the gas chamber, but stated that the objective evidence strongly indicated that a mechanical obstruction was the etiology.  In response to the question as to whether the congenital defect was subject to a superimposed disease or injury during service, the examiner stated that there was no evidence to support aggravation of the congenital mechanical obstruction of the nasal passage by any event in service.

The preponderance of the evidence establishes that the Veteran's nasal disorder is a congenital defect, i.e., a structural or inherent abnormality which is more or less static in nature.  See VAOPGCPREC 82-90 (1990).  The VA examiners have described her nasal obstruction and septal deformity as congenital, as a mechanical obstruction of the nasal passage, and as anatomic abnormalities that she was born with.  In response to whether it was a congenital disease or defect, the November 2015 VA examiner stated that it was congenital with no indication of trauma or acquired changes and then went on the answer only the question pertinent to congenital defects (as opposed to congenital diseases).  As such, the Veteran is not able to receive service connection for her diagnosis of a nasal obstruction and septal deformity, but consideration must be given to whether she incurred an additional, superimposed nasal disorder during her service.  However, the Veteran has not been diagnosed as having any other nasal disorders, apart from the congenital defect, i.e., nasal obstruction and septal deformity.  Accordingly, a nasal disorder was not superimposed on the Veteran's preexisting, congenital nasal obstruction and septal deformity during her service.

While the November 2015 VA examiner stated that there was no evidence to support "aggravation" of the congenital mechanical obstruction of the nasal passage by any event in service in response to the question about any in-service superimposed disease or injury, viewed as a whole the evidence establishes that there was no superimposed disease or injury in service and no current, resultant disability.  Again, the Veteran does not have a current diagnosis of a nasal disorder, apart from the pre-existing congenital defect, i.e., nasal obstruction and septal deformity.  The November 2015 VA examiner stated that the nasal obstruction was congenital with no indication of trauma or acquired changes.  The October 2009 VA examiner also stated that the anatomic abnormalities of the Veteran's nose were features that she was born with and that she never suffered any type of trauma to her nose or nasal bones that changed the physical shape of her nose.  As to the Veteran's assertion to the effect that she suffered superimposed "injury" in service due exposure to wearing a gas mask and irritants while training in the gas chamber, the Board finds that argument unavailing.  The November 2015 VA examiner stated that there was no evidence to support "aggravation" of the congenital mechanical obstruction of the nasal passage by any event in service, to include as a result of chemical irritants for gas mask training.  

The Board notes that the Veteran has asserted that her nasal/breathing disorder had its onset in service, or in the alternative, that it was aggravated by her active duty, including using gas masks and exposure to irritants during practice drills.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70. Lay evidence may also be competent to establish medical etiology or nexus. Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278   (2010). 

In the instant case, the Board finds that questions regarding the congenital character of the nasal disorder, its classification as a defect versus a disease, and whether additional disability was superimposed on her condition due to disease or injury incurred in service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, while the Veteran is competent to describe her symptoms before, during, and after service, she cannot, as a layperson, provide competent medical evidence with regard to the etiological origin of her nasal disorder, its classification as a defect versus a disease, or superimposed disability.  In any event, the VA medical opinions are predicated on a detailed review of the Veteran's history, as well as her treatment records.  As such, the Board accords greater probative weight to VA examiners' opinions than to the Veteran's lay statements.

In sum, the Board finds that the preponderance of the evidence establishes that no additional disability was superimposed upon the Veteran's congenital nasal obstruction and septal deformity due to disease or injury incurred in service.  As such, it is the Board's conclusion that the criteria for service connection for a nasal/breathing disorder have not been met.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and his claim must be denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102.


Bilateral Foot Condition

Here, the Veteran seeks service connection for bilateral hallux valgus, pes planus and/or flat feet and plantar fasciitis.  She states that these conditions developed after running in service and maintains that she has had bilateral foot problems ever since. 

The relevant evidence includes the Veteran's STRs, which reflect that at the entrance examination in November 1976, clinical evaluation of her feet was normal.  In May 1977, she sought treatment for pain underneath her arches.  Physical examination revealed fallen arches.  She was provided arch supports.  In July 1977, the Veteran was treated for pain in her left heel and ankle, diagnosed as muscle strain.  The January 1978 separation examination revealed that the Veteran denied any foot trouble.  Clinical evaluation of her feet was normal.

Post-service medical treatment records indicate that she has been diagnosed with bilateral hallux valgus and plantar fasciitis, but not pes planus.  Accordingly, after the Board reopened this claim in August 2015, it remanded to clarify whether the Veteran had pes planus or any other foot condition that was attributable to her active service.  To this end, the Veteran was provided a VA examination in November 2015.  

The examiner diagnosed the Veteran with bilateral hallux valgus and plantar fasciitis, but stated that she did not have pes planus.  In any event, the examiner opined that these conditions were less likely than not related to any incidents of service.  On examination of the Veteran's feet, the examiner observed that her objective and subject symptoms were more so due to bilateral plantar fasciitis.  He stated that a review of the STRs showed that the Veteran did not have these conditions during active service.  The examiner observed that she had an acute episode of ankle/heel pain while in service with no indication of the presence of a chronic condition.  In addition, the examiner noted that these foot conditions had their onset long after the Veteran had been discharge from active duty.  Specifically, he observed that the Veteran was diagnosed in 2009 with bilateral hallux valgus, asymptomatic, and plantar fasciitis in 2012.  Therefore, the examiner opined that the diagnosed foot conditions did not have their onset in service nor were they related to her active duty.

Here, the Board finds that the most persuasive evidence in this case is the November 2015 VA examiner's opinion that found that the Veteran's bilateral foot disorder was not related to service.  While the Veteran believes these conditions now being claimed are a result of her military service, these are not the type of conditions ("simple" rather than medically complex) allowing her to contradict the VA examiner's conclusion regarding the origin of her bilateral foot disorder, i.e., plantar fasciitis and hallux valgus.  See King v. Shinseki, 700 F.3d 1339, 1345   (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral foot disorder, to include bilateral hallux valgus, pes planus and/or flat feet and plantar fasciitis.  Therefore, this claim must be denied.  38 U.S.C. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for a nasal/breathing disorder is denied. 

Entitlement to service connection for a bilateral foot disorder, to include bilateral hallux valgus, pes planus and/or flat feet and plantar fasciitis, is denied.
 


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


